            Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 1 of 6 Page ID #:87
       Case 2:19-mj-00133-DUTY *SEALED* Document 1-1 *SEALED* Filed 01/16/19 Page 1of12
                                          Page ID #:31
AO 93 (Rev. 11 / 13) Search and Seizure Warrant (USAO COCA Rev . 04/17)




                                           UNITED STATES DISTRlCT COURT
                                                                              for the                                 ORIGINA L
                                                               Central District of California

                   In the Matter of the Search of                                )
               (Briefly describe the property to be searched                     )
                or identifY the person by name and address)                      )      Case No.    19-MJ-133
                       900 West Temple St.                                       )
                            Apt. 528                                             )
                      Los Angeles, CA 90012                                      )

                                                  SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer
         An application by a federa l law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Central           District of                California
(identifY the person or describe the property to be searched and give its location) :

See Attachment A- 1


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the person or describe the property to be seized) :

See Attachment B

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

            YOU ARE COMMANDED to execute this warrant on or before                            14 days from the date of its
                                                                                                        issuance           (not to exceed 14 days)
      [gj   in the daytime 6:00 a.m. to 10:00 p.m .            D at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
                                                                           the U.S . Magistrate Judge on duty at the time of the
as required by law and promptly return this warrant and inventory to
                                                                              return through a filing with the Clerk's Office
                                                                                                     (United States Magistrate Judge)
     D Pursuant to 18 U .S.C. § 3103a(b ), I find that immediate notification may have an adverse result listed in 18 U.S.C .
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     D for         days (n ot to exceed 30) D until, the facts justifying, the lat


Date and time issued:


City and state:             Los Angeles
                                                                                                           Printed name 'and title      M    ((<'
AUSA : Devon A. Myers ((213) 894-0649)
             Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 2 of 6 Page ID #:88
        Case 2:19-mj-00133-DUTY *SEALED* Document 1-1 *SEALED* Filed 01/16/19 Page 2 of 12
                                           Page ID # :32
AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)

                                                                        Return
Case No.:                              Date and time warrant executed:              Copy of warrant and inventory left with:
31E- LA - 25Blo5:2. 1j23)1q                              0010 AM                    w.fi.R.AArJT : BUrt.!'.s   / IN-J e N To12t AT   ~ES 1DE-NC..6
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized :
Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.

  Qt:£         NTTACIH:D pl) 5l\l; rz.e.c_e:;1 \/T          Fo~    pizo'PC'r<.1'{




                                                                     Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      \   I .t..3 I 2. o 1 q
                                                                        A und n         <A-   Dcw1 s Ly (TosK.. Fore.£               0FF1   cr:;re)
                                                                                                Printed name and title
                        Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 3 of 6 Page ID #:89
FD-886 (Rev. 4-13-15)                                   EVIDENCE COLLECTED ITEM LOG
                                              Print Legibly. More than one line may be used for each item, if necessary.
Date: 01.23.2019                                                          Personnel: TFO Davis Ly, SA Whitman, SA Farrell, SA Connelly, SA Tripp, SA Cook,
Location: 900 W. Temple Street Apt. 528                                   TFO Sakae, TFO DeCello, TFO McMary, SA Devine, SA Holeman, SSA Detterline
Los Angeles, CA 90012
Preparer/ Assistant: Whitman
                                                                                                             COLLECTED BY/OBSERVED
 ITEM#                        DESCRIPTION                       ROOM          SPECIFIC LOCATION                            BY        PACKAGING METHOD
    1    Supreme Freight LLC Operating Agreement                   c                  Dresser               Connelly /Tripp
         USBank Debit Visa 4317 1992 6943 5756,
         Preferred Customer, Exp. 09/19; Wells Fargo
         Instant Issue Debit Card 4342 5628 3482 9572,
    2                                                              c                  Dresser               Connelly/Tripp
         Wells Fargo Customer, Exp. 09/22; Wells Fargo
         Instant Issue Debit Card 4342 5749 8015 0877,
         Wells Fargo Customer, Exp. 07 /22
         First Entertainment Credit Union Account Holder
    3    Card, Acct. Number 296557; Auction Access ID              B             Wallet in pants            Connelly/McNary
         Card, Darius Burks
         USBank Debit Visa 4366 1822 6622 9620, Darius
         Burks, Exp. 10/22; Capital One Visa Spark Business
         4802 1388 5161 4602, Darius Burks Perpetual
         Hold ings Inc, Exp. 10/22; Black Visa Debit 4403
         9314 4965 7098, Darius D Burks, Exp. 08/23;
         Golden State Advantage Californ ia EBT Card 5077
   4     1903 1062 5104, Burks, Darius; Wells Fargo                B             Wallet in pants            Connelly/McNary
         Platinum Debit Card 4342 5623 1942 4824, Darius
         D Burks, Exp. 05/23; Wells Fargo Business
         Platinum Debit 4259 0720 4188 8271, Darius D
         Burks, Perpetual Holdings, Exp. 12/22; First
         Entertainment Debit Visa 4474 9410 0292 3468,
         Darius D Burks, Exp . 01/21
                         Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 4 of 6 Page ID #:90
FD-886 (Rev. 4-13-15)                                       EVIDENCE COLLECTED ITEM LOG                                               Page_2_ of _xlj
                                                                                                                                                  SfJlt!./
                                                 ~rint   Legibl I · More th<1n one line may be used for each item, if necessary.
         America 1 Express 3795 94;: 224 910( 17, Darius D
         Burks, E>:p. 09/21; Wells Fa ~go lnsta1it Issue Di! bit
         Visda 4342 5628 :;'. 894 847!:,, Wells F irgo
   5     CustomE:r, Exp . 12/22; Nordstrom R •wards D;,,rius             c        Dresser Drawer, in wallet Devine/Detterline
         D Burks, Exp. 11/: :2; Bank c:,f Americ 1 Mastercard,
         Darius D Burks, E>< p. 08/20; FedEx Of fice Sto re d
         Value Card

         Wells Fa ·go Busin ~ss Platin Jm Debit 4259 07~ :9
         8683 50 :L4, Dariw D Burks, Perpetu< I Holding ;,
         Exp. 11/:!2; Wells Fargo Plc1tinum De:bit Card L;.342
         5628 3482 9572, Darius D Lurks,    Ex~. .. 04/23;
         Business Instant b sue Debi : Card 42 )9 0729 8603
         3495, W<?lls Fargo Business Custome r, Exp. 08/22;
   6     AT&T Reward Detiit Visa 4 ~' 64 7501 )529 0405,                 A             Counter Drawer               Connelly/Cook
         Darius Burks, Exp. 06/30/2019; Well ; Fargo
         Business Debit Vi5a 4259   0~ 1 20
                                        4051 1411 Darius
         Burks, Perpetual Holdings, :xp. 03/2 2; Check i=olio
         containing First Entertainment Cred i : Union
         checks 1001 - 112'.l, Darius Burks, L 18 E 37th St,
         Long Be<Jch, CA 9( '807, Ace:. Numbe •296557ll02


         State of California Certifica :e of Title . 2008
         Toyota, VIN# JTLKE50E981U50084, Flate Num ber
   7                                                                     A             Counter Drawer               Connelly/Cook
         6CYE734, Registe red Owne r: Medim Lydia
         Montoya, 18S01 E: Pearl Ave, Orangf ·,CA 928t.i9

         Wells Fargo Consllmer Acco unt Appl cation,
         Everyday Checkin1 ~ Accoum Number 1546655950,
   8     Savings Account I\ umber 1S485597 :' .3, Customer:              c                   Closet                 Devine/Connelly
         Darius D Burks, 2; 226 Grac:e Ave Ap : 202D,
         Carson, CA 90745
                        Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 5 of 6 Page ID #:91
FD-886 (Rev. 4-13-15)                                  EVIDENCE COL LECTEID ITEIV:; LOG                                                 Page/~ of   _)(Jl,-
                                              Print Leglbl 1•. More th;1n one line may be use •I for each i·, em, if necessary.
         Temporary Checks, Wells Fargo, Account Nurr,ber
         1546655950; Wells Fargo Check Folio contain ~g
   9     checks 101 - 200, Account Number 15466559::,o,              c:                    Clo:::et               Dev h e/Con rn~ lly
         Darius D Burks, 1518 E 37th St, Long Beach, CA
         90807

         Receipt for MacBook Pro; copy of California DL
         01097494, Burks Darius DaJohn, 22226 Grace Ave
   10
         Apt 202D, Carson, CA 90745; copy of Social
                                                                     c                    Clo::;et                Devi'le/Connd ly

         Security card, XXX-XX-XXXX, Darius DaJohn Bu rks

         PD Jewelry Business Card w ith pick up receipt
   11    attached; address of Eric " EJ " Drake, G38921, PO          /.1            Counter Drawer                Con nelly/Coo1<
         Box 7500, Crescent City, CA 95531

         Residential Sublease Agreement for 900 W
   12                                                                F             On top o" printer              Trip p/Detter!. .1e
         Temple, Apartment 528B, Los Angeles, CA 90012

         MacBook Pro Model A1707, Serial Number:
   13
         CE02SRCUAGTFL, w ith power cord
                                                                     c                 Unde · Bed                 Mcf\'ary/Detterline
                                                                                                                       ..
         Box contain ing: Verifone Credit Card Machine,
   14    S/N : 330050557; Verifone Credit Card Machine,              r                 Side C'oset                Tripp/Detterline
         S/N : 261478477; power cord; credit card receipts

         2 Verifone Credit Card Machines, Model VX520,
                                                                                                                       -
   15    S/N: 330360737; S/N: 803225281; with power                  I"                  TV st :rnd               Trip c)/Detterl ine
         cords                                                                                                         .
         Citibank Visa 4338 5760 3676 6346, Tonya May,
         Exp. 05/19; Fidelity Rewards Visa 4147 2023 6301
         6773, Tonya May, Exp. 07/23; Citibank Visa 4147
         2023 3271 2981, Tonya May, Exp . 12/22;
   16                                                                I:\                Black Bag                 Wh i·:man/McNary
         Santander Visa 4388 5760 3676 6346, Tonya l'vlay,
         Exp. 05/19; HSBC Mastercard 5589 5500 6045
         2200, Joann Jones, Exp. 11/19; PNC Bank Visa
         4998 5647 9734 1122, Joann Jones, Exp . 11/20
                        Case 2:19-mj-00133-DUTY Document 3 Filed 02/05/19 Page 6 of 6 Page ID #:92
F0-886 (Rev. 4-13-15)                               EVIDENCE COLLECTED ITEM LOG                                                   Page_.,lj_ of_/_ 'f
                                            Print Legibly. More than one line may be used for each item, if necessary.                          f~
         Tennessee DL Number 810298817, Taylor Cowan,
         2620 Forest Hill Irene Rd ., Germantown, TN
   17                                                        B                     Black Bag              Whitman/McNary
         38139; Texas DL Number 71329215, Tonya May,
         550 Timmins Dr., Waskom, TX 75692
         California Vehicle Registration, 2011 Dodge, VIN
         2B305DT4BH569638, Plate Number 6UBV212,
   18
         Darius DaJohn Burks, 22226 Grace Ave, Apt 202D,
                                                             c                   Night Stand              Farrell/McNary

         Carson, CA
   19    Misc. Vehicle and Title Documents from lnfiniti  lnfiniti                  Vehicle                        Farrell/Cook
   20    Misc. Vehicle and Title Documents from BWM        BMW                      Vehicle                        Farrell/Cook
